



MEMBERSHIP INTEREST PURCHASE AGREEMENT
THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”) is made and
entered into effective as of the 30th day of September, 2016, by and between
Sycamore Street, L.L.C., a Kansas limited liability company (“Seller”), and NHI
PropCo, LLC, a Delaware limited liability company (“Buyer”).
WHEREAS, as of the date hereof, Seller owns fifteen percent (15%) of the
membership or other equity interests (the “Membership Interests”) of
NHI-Bickford RE, LLC, a Delaware limited liability company (the “Company”), and
Buyer owns eighty-five percent (85%) of the membership or other equity interests
of the Company;
WHEREAS, Seller and Buyer are parties to that certain Amended and Restated
Operating Agreement of the Company dated as of October 1, 2012, as amended by
that certain Amendment to the Amended and Restated Operating Agreement of the
Company dated as of June 28, 2013 (collectively, the “Amended and Restated
Operating Agreement”);
WHEREAS, the Company owns directly or indirectly the 32 properties (1606 total
units) listed on Schedule 1 attached hereto as well as five properties under
construction listed on Schedule 2 attached hereto (collectively the
“Properties”);
WHEREAS, Seller desires to sell, transfer, assign and convey to Buyer and Buyer
desires to purchase the Membership Interests from Seller, upon and subject to
the terms and conditions set forth in this Agreement; and
WHEREAS, upon the consummation of the purchase and sale of the Membership
Interest as contemplated herein, Buyer shall be the sole member and the owner of
one hundred percent (100%) of the membership or other equity interests of the
Company.
NOW, THEREFORE, in consideration of the terms and conditions contained in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Buyer agree as follows:
1.Purchase and Sale of Membership Interests. Subject to the terms and conditions
of this Agreement, at the Closing (defined below), Seller shall sell, transfer,
convey, assign and deliver to Buyer which shall purchase, acquire and accept the
Membership Interests from Seller, in exchange for a purchase price payment of
Twenty-Five Million One Hundred Thousand and No/100 Dollars ($25,100,000.00)
from Buyer to Seller, subject to the adjustments described in Section 8. The
Membership Interests shall be sold, transferred, conveyed and assigned to Buyer
free and clear of any and all mortgages, pledges, liens, security interests,
defects, charges, claims, rights of third parties or encumbrances of any kind
whatsoever (each a “Lien”).
2.    Closing.
2.1    Closing Date. The consummation of the transactions contemplated by this
Agreement (“Closing”) shall occur on the latest of (i) September 30, 2016, (ii)
five (5) or fewer


20289N:160698:1183669:10:NASHVILLE

--------------------------------------------------------------------------------





business days following satisfaction or waiver of all of the conditions to
Closing set forth in Article 4, or (iii) another date mutually agreed to in
writing by the parties. The date upon which the Closing occurs is herein
referred to as the “Closing Date”. All other deliveries to take place at the
Closing shall take place simultaneously, and no delivery shall be considered to
have been made until all such other deliveries have been completed.
2.2    Closing Documents.
(a)    Seller. At Closing, Seller shall deliver or cause to be delivered each of
the following (duly executed and acknowledged where appropriate) to Buyer:
(1)    copies of resolutions authorizing this transaction and an incumbency
certificate evidencing the authority of Seller’s signatories;
(2)    four original counterparts of an Assignment Agreement for the Membership
Interest of the Company in the form attached hereto as Exhibit A (the
“Assignment Agreement”);
(3)    certificate of good standing of the Seller from the Secretary of State of
Kansas;
(4)    copies of U.C.C. search results confirming that there are no Liens on the
Membership Interest;
(5)    withdrawal of Seller as a member of the Company and signatures to any
amendments or restatements needed to the Amended and Restated Operating
Agreement to evidence such withdrawal;
(6)    withdrawals and resignations of all officers and members of the Executive
Committee of the Company designated by Seller; and
(7)    all other documents reasonably and customarily required or reasonably
requested by Buyer to complete this transaction.
(b)    Buyer. At Closing, Buyer shall deliver or cause to be delivered each of
the following (duly executed and acknowledged where appropriate) to Seller:
(1)    the purchase price payment as set forth in Section 1 of this Agreement;
(2)    copies of resolutions authorizing this transaction and an incumbency
certificate evidencing the authority of Buyer’s signatories;
(3)    four original counterparts of the Assignment Agreement.
(4)    certificate of good standing of the Buyer from the Secretary of State of
Delaware; and


20289N:160698:1183669:10:NASHVILLE    -2-

--------------------------------------------------------------------------------





(5)    all other documents reasonably and customarily required or reasonably
requested by Seller to complete this transaction.
(c)    Joint. On the Closing Date, Seller and Buyer shall deliver to each other:
(1)    executed signature pages to the restatement of the Second Amended and
Restated Master Lease dated March 1, 2015 between Company, Bickford at Mission
Springs, LLC, Bickford at Mission Springs II, LLC, Bickford of Overland Park,
LLC and Wabash Bickford Cottage, LLC and Bickford Master II, LLC attached hereto
as Exhibit B (the “Restated Master Lease”);
(2)    executed signature pages to the Right of First Option Agreement between
Buyer and Seller attached hereto as Exhibit C (the “Option Agreement”); and
(3)    executed signature pages to the closing statement attached hereto as
Exhibit D (“Closing Statement”).
3.    Representations and Warranties.
3.1    Seller represents and warrants to Buyer, as of the date of this Agreement
and at the Closing, as follows:
(a)    Organization; Authorization. Seller is a limited liability company, duly
organized, validly existing and in good standing under the laws of the State of
Kansas. Seller has full power and lawful authority under its organizational
documents to enter into and carry out the terms and provisions of this Agreement
and to execute and deliver all documents which are contemplated by this
Agreement. All actions necessary to confer such power and authority upon the
persons executing this Agreement (and all documents which are contemplated by
this Agreement to be executed on behalf of Seller) have been taken. The
execution, delivery and performance of this Agreement by Seller will not (i)
contravene, result in any violation of, or constitute a default under any of its
organizational documents or any other contract or agreement to which it is a
party; (ii) require any notice or consent under any such documents, contracts or
agreements; or (iii) violate any provision of, or result in the creation of any
lien or security interest under, any agreement, indenture, instrument, lease,
security agreement, mortgage or lien to which Seller or the Membership Interests
are bound.
(b)    Title to Membership Interests. Seller owns the Membership Interests free
and clear of any and all Liens. There are no outstanding options, warrants, or
other rights of any other party to purchase, acquire, own or otherwise encumber
the Membership Interests.
(c)    No Other Agreements. Seller has not entered into any agreement to sell,
transfer, convey, assign or otherwise dispose of all or any portion of or
interest in the Membership Interests. Seller has not granted any option, right
of first offer, or right of first refusal with respect to any portion of or
interest in the Membership Interests.


20289N:160698:1183669:10:NASHVILLE    -3-

--------------------------------------------------------------------------------





(d)    Litigation. Except as set forth on Schedule 3.1(d), (i) there is no
claim, litigation, investigation or proceeding pending or, to Seller’s
Knowledge, threatened at law or in equity against Seller or before any court,
legislative or administrative tribunal or governmental agency that would
adversely affect Seller’s ability to perform the obligations under this
Agreement; and (ii) Seller has not been served with any litigation (including
eminent domain proceedings) which, as of the date of this Agreement, is still
pending with respect to the sale of the Membership Interests nor to the
Knowledge of Seller has any such litigation been threatened or filed.
(e)    Validity. This Agreement and all exhibits provided to be executed or to
be caused to be executed by Seller are (or will be) duly executed by, binding
upon and enforceable against Seller in accordance with their terms.
(f)    Completeness of Disclosure. No representation or warranty made by Seller
or any officer of Seller in this Agreement or any certificate delivered to Buyer
pursuant hereto (a) contains any untrue statement of any material fact; or (b)
omits to state any material fact that is necessary to make the statements made,
in the context in which made, not false or misleading in substantial respect.
The copies of documents attached as Schedules to this Agreement or otherwise
delivered to Buyer in connection with the transactions contemplated hereby, are
accurate and complete, and are not intentionally missing any amendments,
modifications, correspondence or other related papers that would be pertinent to
Buyer’s material understanding thereof.
(g)    No Bankruptcy. There is not pending any case, proceeding, or other action
(i) seeking reorganization, adjustment, liquidation, or dissolution of Seller,
or the debts of Seller, under any law relating to bankruptcy, insolvency,
reorganization, or the relief of debtors, or (ii) seeking the appointment of a
receiver, trustee, custodian, or other similar official for Seller.
(h)    Advisors. Seller has consulted with its own independent legal, tax, and
other professional advisors in connection with this Agreement and the
transactions contemplated herein.
(i)    Adequacy of Consideration. Seller is not relying upon, and has never
relied upon, any statements, representations, warranties, or promises of Buyer
(or any legal, tax, or other professional advisor of Buyer) with respect to the
adequacy of the consideration paid by Buyer for the Membership Interests.
3.2    Buyer Representations and Warranties. Buyer represents and warrants to
Seller as of the date of this Agreement and at the Closing, as follows:
(a)    Organization; Authorization. Buyer is a limited liability company, duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and has full power and lawful authority under Buyer’s organizational
documents to enter into and carry out the terms and provisions of this Agreement
and to execute and deliver all documents which are contemplated by this
Agreement. All actions necessary to confer such power and authority upon the
persons executing this Agreement on behalf of Buyer (and all documents which are
contemplated by this Agreement to be executed on behalf of Buyer) have been
taken. Buyer’s execution, delivery and performance of this Agreement will not
result in any violation of, or default under, or require


20289N:160698:1183669:10:NASHVILLE    -4-

--------------------------------------------------------------------------------





any notice or consent under, any of its organizational documents or any other
contract or agreement to which Buyer is a party.
(b)    Litigation. Except as set forth on Schedule 3.2(b), Buyer has not been
served with any litigation (including eminent domain proceedings) which, as of
the date of this Agreement, is still pending with respect to the sale of the
Membership Interests nor to the Knowledge of Buyer has any such litigation been
threatened or filed.
(c)    Validity. This Agreement and all Exhibits provided to be executed or to
be caused to be executed by Buyer are (or will be) duly executed by, binding
upon and enforceable against Buyer in accordance with their terms.
(d)    Investment Intent. Buyer is acquiring the Membership Interests for
investment solely for the account of Buyer and not with a view to or for resale
in connection with the distribution or other disposition thereof in violation of
any applicable law. Buyer acknowledges that, in reliance on the foregoing
representation, the Membership Interests are sold to Buyer hereunder have not
been registered under the Securities Act of 1933, as amended, or the blue sky
laws of any state or any other applicable law, nor will the Membership Interests
be sold pursuant to an effective registration statement. Buyer will not sell or
otherwise dispose of the Membership Interests except in compliance with the
registration requirements or exemption provisions under applicable laws.
(e)    No Bankruptcy. There is not pending any case, proceeding, or other action
(i) seeking reorganization, adjustment, liquidation, or dissolution of Buyer, or
the debts of Buyer, under any law relating to bankruptcy, insolvency,
reorganization, or the relief of debtors, or (ii) seeking the appointment of a
receiver, trustee, custodian, or other similar official for Buyer.
(f)    Advisors. Buyer has consulted with its own independent legal, tax, and
other professional advisors in connection with this Agreement and the
transactions contemplated herein.
3.3    Definition of Knowledge. As used in this Agreement (i) “Seller’s
Knowledge” or “Known by Seller” and similar references means only that
information that is known, or with due diligence and appropriate inquiry or
investigation for an owner of senior living properties, would be known, by any
one or more of Michael Eby, Joe Eby and Andy Eby; and (ii) “Buyer’s Knowledge”
or “Known by Buyer” and similar references means only that information that is
possessed by Eric Mendelsohn, Kevin Pascoe and Kristi Gaines; in each case,
without investigation, inquiry or review of files, and shall not include any
knowledge of any other party which might otherwise be imputed to such party.
3.4    No Other Representations; As-Is Sale. Except as specifically set forth in
this Agreement, Buyer is accepting the Membership Interests “as-is, where-is,
with all faults.” Buyer acknowledges and agrees that, except for any matters
that are the subject of the representations, covenants or obligations of Seller
contained in this Agreement or the agreements entered into by Seller in
connection with this Agreement, Buyer is not relying on (and Seller and each of
its affiliates do hereby disclaim and renounce) any representations or
warranties of any kind or nature whatsoever, whether oral or written, express,
implied, statutory or otherwise, from Seller or its affiliates.


20289N:160698:1183669:10:NASHVILLE    -5-

--------------------------------------------------------------------------------





3.5    Survival. With the exception of the representations and warranties in
Sections 3.1(a), 3.1(b), 3.1(c) and 3.1(e), which shall survive indefinitely,
the representations and warranties set forth in Sections 3.1 and 3.2 shall
survive the Closing, but only for a period of twelve (12) months thereafter, and
not otherwise. Except as may otherwise be specifically set forth in this
Agreement, the obligations of the parties under this Agreement shall not survive
the Closing or any termination of this Agreement. If any Claim (defined below)
arises because any of the foregoing representations and warranties of a party
are breached or proven to be false or misleading in any respect, such party in
breach shall indemnify, defend, protect, reimburse, and save and hold harmless
the other party with respect to any such Claim. The provisions of this Section
3.5 shall be deemed remade at Closing and shall survive the Closing as set forth
above. As used herein, the term “Claim” shall mean any and all liabilities,
judgments, settlement amounts, claims, causes of action, suits penalties,
damages, demands, orders, costs and expenses of any kind or nature, including,
without limitation, reasonable legal, accounting, consulting, engineering, and
other costs and expenses which may be incurred by or asserted against the
indemnified party.
3.6    Indemnification.
(a)    Seller shall indemnify, defend, reimburse and hold harmless Buyer from
and against any and all Claims and other amounts arising from or relating to any
breach by Seller of the representations, warranties, covenants or agreements
contained in this Agreement. The provisions of this Section 3.6(a) shall survive
the Closing.
(b)    Buyer shall indemnify, defend, reimburse and hold harmless Seller from
and against any and all Claims and other amounts arising from or relating to any
breach by Buyer of the representations, warranties, covenants or agreements
contained in this Agreement. The provisions of this Section 3.6(b) shall survive
the Closing.
4.    Conditions Precedent.
4.1    Buyer’s Conditions Precedent. The obligations of Buyer under this
Agreement are contingent upon all of the following conditions, the failure of
any of which shall, upon written notice by Buyer to Seller, render this
Agreement null and void:
(a)    No Default. Seller shall not be in default under any of its obligations
hereunder.
(b)    Representations and Warranties / Covenants. Each of the representations
and warranties of Seller shall be true and correct as of Closing. Seller shall
have performed or complied in all material respects with all obligations and
covenants required by this Agreement to be performed or complied by Seller at or
prior to the Closing Date.
(c)    Closing Deliveries. Seller shall have made (or caused to be made) all of
its Closing deliveries pursuant to Sections 2.2(a) and 2.2(c) hereof.
(d)    No Condemnation/Casualty. No Property shall have suffered any damage from
fire, storm, earthquake or other casualty or become subject to any taking or
condemnation or


20289N:160698:1183669:10:NASHVILLE    -6-

--------------------------------------------------------------------------------





similar action in which the cost to repair the affected Property or the value of
the affected portion of such Property, respectively, exceeds $10,000.
(e)    NHI Approval. This Agreement and the transaction contemplated herein are
contingent on receipt of a consent in writing from each of National Health
Investors, Inc.’s (“NHI”, all references herein to NHI shall also include its
subsidiaries, where applicable) lenders consenting to the transaction described
herein and upon NHI’s final approval of all tax and legal issues.
4.2    Seller’s Conditions Precedent. The obligations of Seller under this
Agreement are contingent upon any one or more of the following, the failure of
any of which shall, upon written notice by Seller to Buyer, render this
Agreement null and void:
(a)    No Default. Buyer shall not be in default under any of its obligations
hereunder.
(b)    Representations and Warranties / Covenants. Each of the representations
and warranties of Buyer shall be true and correct as of Closing. Buyer shall
have performed or complied in all material respects with all obligations and
covenants required by this Agreement to be performed or complied by Buyer at or
prior to the Closing Date.
(c)    Closing Deliveries. Buyer shall have made (or caused to be made all of
its Closing deliveries pursuant to Sections 2.2(b) and 2.2(c) hereof.
4.3    Mutual Conditions Precedent. The obligations of Seller and Buyer under
this Agreement are contingent upon the following, the failure of which shall
render this Agreement null and void: no proceeding brought by a claimant other
than Buyer or Seller shall be pending or threatened before any court or other
governmental entity (i) seeking to prevent consummation of any of the
transactions contemplated by this Agreement, or (ii) seeking to impose any
material limitation on the right of Buyer to own the Membership Interests.
5.    Mutual Release. Excluding (i) any and all suits, claims, causes of action,
and demands that are brought under this Agreement or with respect to the
obligations of the parties as set forth herein (including the obligations of the
parties that survive the Closing Date) and (ii) any and all charges, damages, or
costs that are incurred by a party hereto as a result of the other party failing
to fulfill its obligations as set forth herein, each of the parties hereto does
(for itself, successors, and assigns) hereby, for the consideration stated
herein, release, discharge, and extinguish any and all charges, suits, claims,
causes of action, demands, or damages (whether known or unknown, anticipated or
unanticipated, suspected or unsuspected) against the other party in connection
with the Company, the Amended and Restated Operating Agreement, and the
operation of the Company’s business, except for the Restated Master Lease, the
Option Agreement and for such acts and omissions with respect to which such
party is obligated to provide indemnification under Section 3.6; provided,
however, that the foregoing shall not be deemed to be a release, discharge, or
extinguishment of any charge, suit, claim, cause of action, demand, or damage
that results from the fraud or unlawful act of the other party. The provisions
of this Section 5 shall survive Closing.


20289N:160698:1183669:10:NASHVILLE    -7-

--------------------------------------------------------------------------------





6.    Brokerage. Each of Seller and Buyer represents that it has not engaged any
broker in connection with the transactions contemplated by this Agreement. Each
of Seller and Buyer shall indemnify and hold the other party harmless from and
against any and all claims of all brokers and finders claiming by, through or
under the indemnifying party. The provisions of this Section 6 shall survive
Closing.
7.    Covenants and Agreements. Seller and Buyer further covenant and agree to
fulfill the following covenants and agreements:
(a)    Covenants Regarding Operations. During the period following the execution
of this Agreement until the earlier of (i) the termination of this Agreement, or
(ii) the Closing, Seller agrees that it shall not take any action that would
cause any of its representations or warranties to become true or incorrect and
shall give prompt notice to Buyer of any fact, event or circumstance Known to it
that individually or taken together with all other facts, events and
circumstances Known to it, has had or is reasonably likely to have, individually
or in the aggregate, that would cause or constitute a breach of any of its
representations, warranties, covenants or agreements contained herein.
(b)    Expenses. One-half of the costs and expenses (including legal fees)
incurred in connection with the transaction contemplated by this Agreement shall
be paid at Closing by Seller. The remaining one-half portion of the costs and
expenses shall be paid at Closing by Buyer and added to the amount of
“Landlord’s Investment” as such term is used in the Restated Master Lease.
(c)    Tax Matters.
(1)    Buyer shall cause the Company to prepare and timely file (including any
properly obtained extensions of time) all federal and state income and franchise
tax returns for the Company with respect to taxable periods ending on or prior
to the Closing Date.
(2)    In the event the Company receives any notice from the Internal Revenue
Service with respect to taxable years ending on or prior to the Closing Date
(including, without limitation, any notice of audit, any notice of action with
respect to a revenue agent's report, any notice of a thirty (30) day appeal
letter, or any notice of deficiency concerning the Company's federal income tax
return), then Buyer shall cause the Company to promptly give a copy of such
notice to Seller, and the Company, Buyer, and Seller shall reasonably and timely
cooperate with each other in resolving any matters related to such notice.
Neither the Company nor Buyer shall enter into any settlement with any taxing
authority (federal, state or local) that would have a material adverse effect on
Seller without obtaining the prior written consent of Seller (such consent not
to be unreasonably withheld).
(3)    Buyer and Seller shall cause the taxable year of the Company to terminate
as of the Closing Date for federal and state income tax purposes. Buyer shall be
responsible for preparation of the Company’s tax returns for the portion of the
calendar year ending as of the Closing Date (“Ending Short Year”) and
distribution of Seller’s Form K-1 for Ending Short Year in such a manner to
enable Seller to prepare and timely file (including any properly obtained
extensions of time) its federal and state income tax returns for the periods in
which Seller’s


20289N:160698:1183669:10:NASHVILLE    -8-

--------------------------------------------------------------------------------





Participating Percentage (as such term is defined in the Amended and Restated
Operating Agreement) of Company taxable income for the Ending Short Year is
properly reported. If the Seller hereafter reports an item on the Seller’s
income tax return in a manner materially inconsistent with the tax treatment
reflected in the Schedule K-1 or other tax information provided to the Seller by
the Buyer, the Seller shall notify the Buyer of such treatment before filing the
Seller’s income tax return. If the Seller fails to notify the Buyer of such
inconsistent reporting, the Seller shall be liable to the Buyer for any losses,
costs or expenses (including reasonable attorneys’ fees) arising from such
inconsistent reporting, including an audit.
(d)    The provisions of this Section 7 shall survive the Closing.
8.    Operating Agreement Matters and Post-Closing Adjustments.
(a)    Within forty-five (45) days after the Closing, Buyer shall compute Net
Cash Flow for the Ending Short Year and distributions previously made of such
Net Cash Flow and pursuant to Sections 4.1(a) and 4.1(d)(iv) of the Amended and
Restated Operating Agreement, Buyer shall distribute Net Cash Flow to Buyer and
Seller for the Ending Short Year in the following priority: (1) first, to Buyer
in a sum equal to Buyer’s Preferred Distribution Amount in the current Fiscal
Year of Ten Million Six Hundred Fourteen Thousand Nine Hundred Nine and 47/100
Dollars ($10,614,909.47), prorated to account for the Ending Short Fiscal Year;
(2) second, to Seller in a sum equal to Seller’s Preferred Distribution Amount
in the current Fiscal Year of One Million Seven Hundred Twenty-Eight Thousand
Five Hundred Twenty-Eight and 96/100 Dollars ($1,728,528.96), prorated to
account for the Ending Short Fiscal Year; and (3) any remaining Net Cash Flow
shall be distributed to Buyer and Seller in proportion to their Participating
Percentages.
(b)    Buyer shall prorate appropriate prepaid and accrued expenses for the
portion of the calendar year between the Ending Short Year and December 31 and
adjust the distributions described in subsection (a) accordingly.
(c)    The provisions of this Section 8 shall survive the Closing.
(d)    Capitalized terms used but not otherwise defined in this Section 8 shall
have the meaning ascribed to such terms in the Amended and Restated Operating
Agreement.
9.    Defaults and Remedies. After Closing, each of Seller and Buyer shall,
subject to the terms and conditions of this Agreement, have such rights and
remedies as are available at law or in equity with respect to a default (or
breach of a representation or warranty) by another party under this Agreement,
except (i) as expressly limited in this Agreement, and (ii) that none of the
parties hereto shall be entitled to recover from the other consequential,
special, exemplary or punitive damages.
10.    Miscellaneous.
10.1    Entire Agreement; Amendments. This Agreement, including the recitals,
exhibits and schedules, constitutes the entire agreement between Seller and
Buyer with respect to the matters discussed herein. There are no restrictions,
agreements, promises, warranties, covenants or undertakings other than those
expressly set forth herein or therein. This Agreement supersedes all


20289N:160698:1183669:10:NASHVILLE    -9-

--------------------------------------------------------------------------------





prior agreements and understandings between the parties with respect to its
subject matter. This Agreement shall not be modified or amended except in a
written document signed by Seller and Buyer.
10.2    Time. Time is of the essence of this Agreement. In the computation of
any period of time provided for in this Agreement or by law, the day of the act
or event from which the period of time runs shall be excluded, and the last day
of such period shall be included, unless it is a Saturday, Sunday, or legal
holiday, in which case the period shall be deemed to run until the end of the
next day which is not a Saturday, Sunday, or legal holiday.
10.3    Notices. Any notices required or permitted to be given hereunder shall
be in writing and shall be (as elected by the party giving such notice): (i)
personally delivered, (ii) sent by a nationally recognized overnight courier
service, fees prepaid, or (iii) sent by telecopier or electronic mail, in each
instance addressed as provided below. Either party may change its address for
purposes hereof by notice given to the other party. Notices hereunder shall be
directed:
(a)    If to Seller:
c/o Bickford Senior Living
13795 S. Mur-Len Road, Suite 301
Olathe, Kansas 66062
Attn: Michael D. Eby
Fax: (913) 782-3200
Email: Mike.Eby@enrichinghappiness.com
With a copy (which shall not constitute notice) to:
Husch Blackwell LLP
1700 Lincoln, Suite 4700
Denver, Colorado 80203
Attn: Winn W. Halverhout
Fax: (303) 749-7272
Email: winn.halverhout@huschblackwell.com


20289N:160698:1183669:10:NASHVILLE    -10-

--------------------------------------------------------------------------------





(b)    If to Buyer:
NHI PropCo, LLC
c/o National Health Investors, Inc.
222 Robert Rose Drive
Murfreesboro, Tennessee 37129
Attn: Kristi Gaines
Fax: (615) 225-3030
Email: KGaines@nhireit.com
With a copy (which shall not constitute notice) to:
Stites & Harbison PLLC
401 Commerce Street, Suite 800
Nashville, TN 37219
Attention: John M. Brittingham
Fax: (615) 742-0723
Email: jbrittingham@stites.com
A notice sent in compliance with the provisions of this Section 10.3 shall be
deemed given on the date of receipt or refusal to accept delivery, provided,
however, that a notice delivered by facsimile or electronic mail shall only be
effective (retroactive to the time of receipt) if such notice is also delivered
within two (2) business days by hand or deposited in the United States mail,
postage prepaid, registered or certified mail.
10.4    Counterparts. This Agreement may be executed in any number of identical
counterparts (including electronic signature and signatures transmitted by
facsimile), any or all of which may contain the signatures of fewer than all of
the parties but all of which shall be taken together as a single instrument.
10.5    Waiver. The failure by either party to enforce against the other any
term of this Agreement shall not be deemed a waiver of such party’s right to
enforce against the other party the same or any other term in the future. Any
condition to a party’s obligations hereunder may be waived but only by a written
instrument signed by the party entitled to the benefits thereof.
10.6    Severability. If any one or more of the provisions hereof shall be held
to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect


20289N:160698:1183669:10:NASHVILLE    -11-

--------------------------------------------------------------------------------





any other provision hereof and this Agreement shall be construed as if such
invalid, illegal or unenforceable provision were not herein contained.
10.7    Waiver of Jury Trial. THE PARTIES HERETO WAIVE TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR CLAIM BROUGHT BY EITHER OF THE PARTIES AGAINST THE OTHER
REGARDING ANY MATTERS ARISING OUT OF THIS AGREEMENT.
10.8    Further Assurances. Each party agrees to perform, execute and deliver,
on and after the Closing, such further actions and documents as may be
reasonably necessary or requested to more fully effectuate the purposes, terms
and intent of this Agreement and the conveyances contemplated herein.
10.9    Attorneys’ Fees. If any party hereto or their respective successors or
assigns files suit to enforce the obligations of, or remedy against, any other
party to this Agreement, the prevailing party shall be entitled to recover from
the non-prevailing party the reasonable fees and expenses of its attorneys and
its court costs.
10.10    Construction. The parties acknowledge that each party and its counsel
have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any amendments or exhibits hereto. The captions preceding the text of each
Section are included for convenience of reference only and shall be disregarded
in the construction and interpretation of this agreement.
10.11    No Third-Party Beneficiaries. This Agreement shall benefit only the
parties hereto, and no other person or entity shall have any rights hereunder.
10.12    Public Notices. Any press release and other public notice to be
released by any party hereto disclosing the consummation of the transactions
contemplated hereby shall first be submitted to the other parties hereto for
review and comment, and each party hereto shall reasonably cooperate in
addressing the concerns of the other with respect to the nature and content of
such disclosure (except and to the extent any such disclosure may be required by
law). Notwithstanding the foregoing, NHI shall be permitted to make any and all
disclosures with respect to this Agreement and the transactions contemplated
herein that are necessary to comply with federal and state securities laws and
the rules of any stock exchange.
10.13    Assignment. Neither party may assign, transfer or otherwise dispose of
any of its rights hereunder without the prior written consent of the other
party.
10.14    Binding Effect. This Agreement shall be binding on the parties hereto
and their successors and assigns.
10.15    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the Laws of the State of Delaware, without regard to its
conflict of laws rules. The parties irrevocably submit to the exclusive
jurisdiction of the federal or state courts situated in Davidson County,
Tennessee with respect to any dispute arising out of or relating to this
Agreement.


20289N:160698:1183669:10:NASHVILLE    -12-

--------------------------------------------------------------------------------





[END OF TEXT – SIGNATURE PAGE FOLLOWS]




20289N:160698:1183669:10:NASHVILLE    -13-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Membership Interest Purchase Agreement is executed on
the day and year first above written.
SELLER:
SYCAMORE STREET, L.L.C.,
a Kansas limited liability company
By:    /s/ Michael Eby                
Name:        Michael Eby                
Its:        Co-President                
BUYER:
NHI PROPCO, LLC,
a Delaware limited liability company
By:    /s/ D. Eric Mendelsohn            
Eric Mendelsohn, President




National Health Investors, Inc. signs below to agree to all provisions of this
Agreement which relate to NHI.




NATIONAL HEALTH INVESTORS, INC.,
a Maryland corporation
By:    /s/ D. Eric Mendelsohn            
Eric Mendelsohn, President and CEO




20289N:160698:1183669:10:NASHVILLE

--------------------------------------------------------------------------------






EXHIBIT A
Form of Assignment Agreement


ASSIGNMENT AGREEMENT
THIS ASSIGNMENT AGREEMENT (this “Assignment”), dated as of the 30th day of
September, 2016 (the “Closing Date”), is executed by and between SYCAMORE
STREET, L.L.C., a Kansas limited liability company (“Assignor”), and NHI PROPCO,
LLC, a Delaware limited liability company (“Assignee”).
RECITALS
A.    Assignor is the owner of a fifteen percent (15%) ownership interest in
NHI-Bickford RE, LLC, a Delaware limited liability company (“Company”).
B.    Assignor and Assignee entered into that certain Membership Interest
Purchase Agreement, dated as of September 30, 2016 (the “Purchase Agreement”).
C.    In accordance with the Purchase Agreement and the consideration set forth
therein, Assignor has agreed to transfer to Assignee all of Assignor’s right,
title and interest in the Membership Interests (as defined in the Purchase
Agreement).
NOW THEREFORE, IN CONSIDERATION of the mutual promises contained in the Purchase
Agreement and this Assignment, and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, Assignor hereby agrees as
follows:
1.    Assignment. Assignor hereby conveys, assigns and transfers to Assignee,
all of Assignor’s right, title and interest in the Membership Interests as more
particularly described in the Purchase Agreement. Assignee hereby accepts
assignment of the Membership Interests in the Company.
2.    Further Assurances. Assignor agrees to execute such further documents as
Assignee may deem reasonably necessary or desirable to effectuate the purposes
of this Assignment.
3.    Miscellaneous.
3.1    This Assignment, together with the Purchase Agreement, contains the
entire agreement between the parties with respect to the subject matter hereof.
3.2    This Assignment shall be governed by the laws of the State of Delaware,
without regard to its conflict of law provisions.
3.3    This Assignment shall bind and inure to the benefit of the parties hereto
and their respective heirs, executors, administrators, successors, assigns and
personal representatives.
3.4    This Assignment may be executed in two or more counterparts (including
electronic signature and signatures transmitted by facsimile), each of which
shall be deemed an original, but and all of which shall constitute one and the
same instrument.
[Signatures on following page]


20289N:160698:1183669:10:NASHVILLE

--------------------------------------------------------------------------------





This Assignment Agreement is effective as of September 30, 2016.
ASSIGNOR:
SYCAMORE STREET, L.L.C.,
a Kansas limited liability company
By:                            
Name:                            
Its:                            
ASSIGNEE:
NHI PROPCO, LLC,
a Delaware limited liability company
By:                        
Eric Mendelsohn, President






20289N:160698:1183669:10:NASHVILLE

--------------------------------------------------------------------------------







EXHIBIT B
Restated Master Lease
See attached.


20289N:160698:1183669:10:NASHVILLE

--------------------------------------------------------------------------------





EXHIBIT C
Right of First Option
See attached.


20289N:160698:1183669:10:NASHVILLE

--------------------------------------------------------------------------------







EXHIBIT D
Closing Statement
To be mutually agreed upon at Closing.


20289N:160698:1183669:10:NASHVILLE

--------------------------------------------------------------------------------










Schedule 1
Company Owned Properties (32 Properties; 1606 Total Units)
PROPERTY                    UNITS
Bickford of Cedar Falls            42
Bickford of Clinton                37
Bickford of Grand Island            37
Bickford of Iowa City                37
Bickford of Ames                37
Bickford of Burlington            44
Bickford of Lincoln                44
Bickford of Marshalltown            38
Bickford of Moline                28
Bickford of Muscatine            45
Bickford of Quincy                46
Bickford of Urbandale            61
Bickford of Ft Dodge                38
Bickford of Omaha II - Hickory        37
Bickford of Battle Creek            46
Bickford of Lafayette                28
Bickford of Midland                46
Bickford of Okemos                46
Bickford of Peoria II (Cottage)        32
Bickford of Saginaw                46
Bickford of Middletown            101
Bickford of Lancaster                92
Bickford of Wabash                28
Bickford at Mission Springs            92
Bickford of Overland Park            79
Bickford of Crown Point            58
Bickford of Greenwood            58
Bickford of Carmel                58
Bickford of Bourbonnais            65
Bickford of Crawfordsville            28
Bickford of Rockford                65
Bickford of Springfield            67



Schedule 2
Company Owned Properties Under Construction (5 Properties)
PROPERTY                    UNITS
Bickford of Tinley Park            60
Bickford of Chesterfield            60
Bickford of Spotsylvania            60
Bickford of Aurora                60
Bickford of Suffolk                60



Schedule 3.1(d)

Seller Litigation
None.




20289N:160698:1183669:10:NASHVILLE

--------------------------------------------------------------------------------






Schedule 3.2(b)

Buyer Litigation
None.


20289N:160698:1183669:10:NASHVILLE